      Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 1 of 11. PageID #: 493




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO: 1:18-CR-006
                                                     )
                Plaintiff,                           )   JUDGE DONALD C. NUGENT
                                                     )
 v.                                                  )   GOVERNMENT’S TRIAL BRIEF
                                                     )
 AESHA JOHNSON,                                      )
                                                     )
                Defendant.                           )
                                                     )


       The United States of America, by and through its attorneys, Justin E. Herdman, United

States Attorney, and Matthew J. Cronin and Justin S. Gould, Assistant United States Attorneys,

hereby submits the following Trial Brief.

                                    Estimate of Trial Length

       The United States anticipates that its case in chief should take no longer than five days

(one week).

                                        Jury Instructions

       The United States provided proposed jury instructions to defense counsel on February 23,

2019. In the email, it asked that defense counsel respond by February 28, 2019 if he or his client

have any objections to the proposed jury instructions. Defense counsel has not indicated any

objections to the jury instructions. The United States thus filed the joint proposed jury

instructions on March 1, 2019.


                                                 1
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 2 of 11. PageID #: 494



                                            Voir Dire

        The United States provided proposed voir dire questions to defense counsel on February

23, 2019. In the email, it asked that defense counsel respond by February 28, 2019 if he or his

client have any objections to the proposed voir dire. Defense counsel has not indicated any

objections to the voir dire. The United States thus filed the joint proposed voir dire on March 1,

2019.

                                     Statement of the Case

        The United States provided a proposed statement of the case to defense counsel on

February 23, 2019. In the email, it asked that defense counsel respond by February 28, 2019 if

he or his client have any objections to the proposed jury instructions. Defense counsel provided

a revised version to the United States on March 1, 2019. The United States included the majority

of the substantive edits and sent an email back, noting the small differences between the two

versions and asking if there are any objections to this new version. Defense counsel did not

indicate any objection to this new joint version. The United States thus filed the proposed

statement of the case on March 1, 2019 with the additional language as stated herein.

                                           Stipulations

        Defendant has indicated in open court and through counsel that she will not stipulate to

any facts or documents in this case. The refusal to stipulate includes information relating to her

prior conviction, which this court deemed admissible.




                                                 2
        Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 3 of 11. PageID #: 495



                                       Anticipated Legal Issues

   I.       Defendant Cannot Argue Nor Opine on the Government’s Non-Investigation or
            Non-Prosecution of Other Third Parties
         Defendant may attempt to tell the jury – through opening statement, closing argument, or

witness examination – that the United States has failed to investigate or prosecute other third

parties. Neither defense counsel nor any potential witness has any knowledge of the choices the

United States makes in this sphere. See Wayte v. United States, 470 U.S. 598, 600 (1985) (“[i]n

the federal criminal justice system, the Government retains broad discretion as to whom to

prosecute”); Ross v. Duggan, 402 F.3d 575, 585 (6th Cir. 2004) (same). Thus, any assertion to

the jury regarding this issue would be nothing more than improper idle speculation. As courts in

this district have previously noted,

         One can readily understand why a defendant would want to delve into these matters.
         But the law simply does not let him do so, because ‘so long as the prosecutor has
         probable cause to believe that the accused committed an offense defined by statute,
         the decision whether or not to prosecute, and what charge to file or bring before a
         grand jury, generally rests entirely in his discretion. Such ‘judicial entanglement
         in the core decisions of another branch of government’ as the Ninth Circuit noted
         in United States v. Redondo-Lemos, 955 F.2d 1296, 1299-1300 (9th Cir. 1992),
         ‘especially as to those bearing directly and substantially on matters litigated in the
         federal court—is inconsistent with the division of responsibilities assigned to each
         branch by the Constitution.’”

United States v. Skeddle, 178 F.R.D. 167, 170 (N.D. Ohio 1996) (citing Bordenkircher v. Hayes,

434 U.S. 357, 364 (1978)).

         Moreover, any such allegation about whether or not the United States may prosecute a

third party has absolutely no bearing on Defendant’s guilt or innocence. “There is no right under

the Constitution to have the law go unenforced against you, even if you are the first person

against whom it is enforced, and even if you think (or can prove) that you are not as culpable as

some others who have gone unpunished.” Futernick v. Sumpter Twp., 78 F.3d 1051, 1056 (6th

Cir. 1996) (“The law does not need to be enforced everywhere to be legitimately enforced

                                                   3
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 4 of 11. PageID #: 496



somewhere; and prosecutors have broad discretion in deciding whom to prosecute”).

          Courts regularly forbid inquiry into such collateral issue when it would “divert[] the

jury’s attention to evidence that neither proved nor disproved [defendant’s] guilt.” United States

v. Ochoa-Vasquez, 428 F.3d 1015, 1024 n.4 (11th Cir. 2005) (overruled on other grounds);

United States v. Callahan, 2014 U.S. Dist. LEXIS 16302, 5, 2014 WL 535690 (N.D. Ohio Feb.

7, 2014) (prohibiting defense “from presenting argument or eliciting testimony regarding

Government charging decisions” because “[s]uch evidence is irrelevant and would only serve to

confuse and mislead the jury and waste the Court’s time.”); United States v. Ferguson, 246

F.R.D. 107, 116 (D. Conn. 2007); United States v. Sturdivant, 2009 U.S. Dist. LEXIS 2026, *17

(N.D. Ill. Jan. 13, 2009) (rejecting “evidence divert[ing] the jury’s focus to another person’s

wrongdoing and away from” the defendant’s conduct at issue); see also Sixth Circuit Pattern

Criminal Jury Instructions, 2015 Edition, Section 8.08 (Verdict Limited to Charges Against

Defendant).

          Therefore, the United States respectfully requests that this Court instruct defense counsel

that he is not permitted to raise this issue before the jury.

    II.      Defendant Cannot Argue or Reference any Claims of Selective Prosecution
             before the Jury

          Defendant has not filed any motions or made any claims before this court of selective

prosecution. The United States is aware, however, through a review of recorded jail calls that

Defendant has significant animus towards the prosecution team. Therefore, the United States

wanted to notify the court of a possibility that Defendant may try to introduce evidence or

testimony at trial relating to selective prosecution or some vague claims of misconduct. The

Sixth Circuit and other sister courts are clear on this issue: Any attempt to introduce such matters

before the jury is strictly forbidden.

                                                   4
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 5 of 11. PageID #: 497



       The Supreme Court has recognized that a claim of selective prosecution is not a jury

question; such a claim Ais not a defense on the merits of the criminal charge itself, but an

independent assertion that the prosecutor has brought the charge for reasons forbidden by the

Constitution.@ United States v. Armstrong, 517 U.S. 456, 463 (1966). Indeed, any challenge to

the lawfulness of a criminal investigation is an issue for the court and not the jury to decide. See

United States v. Swiatek, 819 F.2d 721, 726 (7th Cir. 1987).

               A defendant asserting selective prosecution...bears the heavy burden
               of establishing, at least prima facie, (1) that while others similarly
               situated have not generally been proceeded against because of
               conduct of the type forming the basis of the charge against him, he
               has been singled out for prosecution, and (2) that the government=s
               discriminatory selection of him has been invidious or in bad faith,
               i.e., based upon such impermissible considerations as race, religion,
               or the desire to prevent the exercise of his constitutional rights.
               United States v. Berrios, 501 F.2d 1207, 1211 (2d Cir. 1974)
               (emphasis added). This test has been recognized in a majority of
               circuits.

United States v. Bustamante, 805 F.2d 201, 202 (6th Cir. 1986).

       The Courts of Appeals have uniformly held that a defendant must raise a claim of

selective prosecution by pretrial motion pursuant to Rule 12(b). Failure to file such a motion

before trial results in a waiver. See United States v. Edwards, 188 F.3d 230, 237 (4th Cir. 1999)

(emphasizing that Rule 12(b)(1) Aby its terms and without exception@ requires claims such as

selective prosecution to be raised before trial); United States v. Bryant, 5 F.3d 474, 476 (10th

Cir. 1993) (holding that selective prosecution claim which defendant attempted to raise during

trial was waived); Jarrett, 704 F.2d at 204. Defendant’s failure to file any such motion results in

a complete waiver of the issue.

       It is thus clear that Defendant may not raise a selective prosecution claim at trial. See,

e.g., United States v. Jarrett, 705 F.2d 198, 204-05 (7th Cir. 1983); United States v . Berrigan,

                                                 5
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 6 of 11. PageID #: 498



482 F. 2d 171, 175 (3d Cir. 1973), citing Ford v. United States, 273 U.S. 593, 606 (1927). See

also United States v. Engler, 806 F.2d 425, 430 (3d Cir. 1986) (AThe question whether

governmental conduct was so outrageous as to constitute a violation of due process is a question

of law to be determined by the court, not the jury.@); United States v. Salazar, 720 F.2d 1482,

1488 (10th Cir. 1983); United States v. Bertoli, 854 F. Supp. 975, 1076 (D.N.J. 1994), vacated

in part on other grounds, 40 F.3d 1384 (3rd Cir. 1994) (ACase law definitively establishes that

questions of vindictive prosecution and Government misconduct are not proper questions for the

jury to consider.@); United States v. Napper, 553 F. Supp. 231, 232 (E.D.N.Y.1982) (Adefendant

does not have the right to present a selective prosecution claim to a jury@). The United States

therefore respectfully requests that this Court instruct defense counsel that he cannot raise this

issue either through argument, testimony, or other evidence at trial.


   III.      Defendant Cannot Attempt Jury Nullification

          Defendants have no right to present a nullification defense, or to introduce evidence or

testimony for the purpose of inviting jury nullification. That includes arguing that a drug user

assumes the risk of death when taking drugs, which is a gross misstatement of the law. Congress

did not include any such defense when it enacted 21 U.S.C. § 841(b)(1)(C). In fact, Congress

created the opposite legal regime: when dealers provide drugs to users, under the law the dealer

assumes the risk that the user may die and, as a result, the dealer could be subject to an enhanced

penalty. See Burrage, 134 S. Ct. at 881; Volkman, 797 F.3d at 377 (all that is required is

showing that, without the “incremental effect” of the drugs that defendant provided, the victim

would have lived); Burkholder, 816 F.3d at 607.

          It is also improper for defense counsel to mention Defendant’s potential sentence. The

Sixth Circuit has made clear that any mention of a Defendant’s potential punishment during trial


                                                   6
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 7 of 11. PageID #: 499



is improper. See United States v. Bilderbeck, 163 F.3d 971, 978 (6th Cir. 1999); see also Sixth

Circuit Pattern Jury Instruction 8.05, Punishment (“Deciding what the punishment should be is

my job, not yours. It would violate your oaths as jurors to even consider the possible punishment

in deciding your verdict”). There is no basis for the jury to hear this information. See United

States v. Calhoun, 49 F.3d 231, 236 n.6 (6th Cir. 1995) (district court did not err in refusing to

permit defendant to argue for jury nullification; the “trial court is surely not required to instruct

the jury, as requested by appellant, that it has the power ‘not to follow the instructions of the

court,’ or that the jury ‘has a general veto power.’” (citation omitted)); see also United States v.

Johnson, 62 F.3d 849, 850-51 (6th Cir. 1995) (not error to refuse to instruct jury on issue that

invited jury nullification); United States v. Sepulveda, 15 F.3d 1161, 1190 (1st Cir.1993) (“A

trial judge . . . may block defense attorneys’ attempts to serenade a jury with the siren song of

nullification”).

          Accordingly, the government respectfully requests that the Court instruct Defendant and

his counsel that they are not permitted to argue or assert or otherwise present these or similar

improper nullification arguments to the jury.

    IV.      Summary Exhibits

          The United States anticipates offering for admission one or more summary exhibits. In

particular, the United States anticipates seeking admission of exhibits that summarize relevant

portions of tax IP, phone, and other business and public records. Summary exhibits are

admissible as evidence without a limiting instruction so long as the following conditions are met:

(1) the underlying data is voluminous enough to make it difficult for the trier of fact to

conveniently examine it in court; (2) the underlying data must also have been made available to

the opposing party; (3) the underlying data is admissible (but not necessarily admitted); (4) the



                                                   7
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 8 of 11. PageID #: 500



data is presented accurately (i.e., it is not erroneous and does not include conclusions as to guilt

within the text); and (5) the person who prepared the summary or supervised its preparation

should offer it into evidence. United States v. Bray, 139 F.3d 1104, 1110 (6th Cir. 1998) (minor

errors go to weight, not admissibility); United States v. Scales, 594 F.2d 558 (6th Cir. 1979)

(“There is no requirement in Rule 1006, however, that it be literally impossible to examine the

underlying records before a summary or charts may be utilized. All that is required for the rule

to apply is that the underlying ‘writings’ be ‘voluminous’ and that in-court examination not be

convenient.”); Fed. R. Evid. 1006.

       The underlying evidence in to these summaries are voluminous. The tax records alone

fill almost two complete binders of exhibits. These reports therefore qualify as voluminous

documents that cannot conveniently be examined in court. This data was provided to Defendant

months ago pursuant to the United States’ discovery obligation. In addition, the United States

will offer the underlying relevant information into evidence beforehand. The summary exhibits

are thus merely a summary that would allow the jury to examine the underlying admissible

evidence in a non-burdensome manner. A witness who created or otherwise supervised the

creation of the summary exhibits will authentic the document, explain the data’s reliability, and

explain how they were prepared in relation to the voluminous reports. Badgett v. Rent-Way, Inc.,

350 F Supp 2d 642 (W.D. Pa. 2004) (documents offered as summaries under FRE 1006 are

necessarily selective compilations of relevant information created for litigation purposes—

indeed, that is very reason for their existence); see also United States v. Strissel, 920 F2d 1162

(4th Cir. Md. 1990) (summary evidence may be admissible even though not all underlying

documentation has been admitted so long as underlying evidence is admissible and available to

opponent so that proper cross-examination may be had). Additionally, the United States needs to



                                                  8
     Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 9 of 11. PageID #: 501



provide the jury this evidence in this manner, as otherwise the information related to Defendant’s

other criminal activities but not immediately relevant to this case would be additionally

highlighted as evidence and could result in the jury being unfairly prejudiced against the

Defendant.

        Unlike a mere illustrative aid, the proposed summary exhibits are a summary of actual

voluminous admissible evidence that the United States anticipates admitting as evidence. It is

therefore fully admissible as an exhibit and may go back with the jury during deliberations

without a limiting instruction. Bray, 139 F.3d at 1110. There are also no issues with the

underlying data’s admissibility. The evidence are all public or business admissions of a party

opponent, the witnesses’ own statements and actions, or data generated by a computer. Data

generated by a computer cannot be hearsay and is not testimonial. See United States v.

Hamilton, 413 F.3d 1138 (10th Cir. 2005) (information generated by a computer without input

from a person is not a statement and does not involve a declarant, placing such information

outside the definition of hearsay); United States v. Khorozian, 333 F.3d 498 (3d Cir. 2003)

(same); see also United States v. Meyers, 847 F2d 1408 (9th Cir. 1988) (since surveillance

reports, although not admitted, were admissible under business record exception to hearsay rule

stated in Rule 803(6), chart summarizing phone calls and events observed by surveillance teams

is admissible under Rule 1006). The underlying evidence summarized in these exhibits is

furthermore a core part of the investigation and thus intrinsic res gestae to the case.

        The United States therefore anticipates seeking the admission of these exhibits at trial.

   V.        Government Representative and Separation of Witnesses

        The United States respectfully requests that this Court issue a separation-of-witness order

pursuant to Federal Rule of Evidence 615 and designates IRS Special Agent Richard Kushan as



                                                  9
    Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 10 of 11. PageID #: 502



its representative in this case to be present at counsel table throughout the trial. His presence in

the courtroom during trial is essential to the presentation of the United States’ case. See Fed. R.

Evid. 615(b) (specifically excluding from a sequestration order “an officer or employee of a

party that is not a natural person, after being designated as the party’s representative by its

attorney”); Fed. R. Evid. 615(c) (providing an additional exception for essential witnesses).

                                               Respectfully submitted,

                                               JUSTIN E. HERDMAN
                                               UNITED STATES ATTORNEY

                                       By:     /s/ Matthew J. Cronin
                                               Matthew J. Cronin (VA: 80267)
                                               Justin Gould
                                               Assistant U.S. Attorneys
                                               United States Court House
                                               801 West Superior Avenue, Suite 400
                                               Cleveland, OH 44113
                                               (216) 622-3955
                                               (216) 522-8355 (facsimile)
                                               Matthew.Cronin@usdoj.gov




                                                  10
    Case: 1:18-cr-00006-DCN Doc #: 83 Filed: 03/01/19 11 of 11. PageID #: 503



                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by email.

                                                        /s/ Matthew J. Cronin
                                                        Matthew J. Cronin
                                                        Assistant U.S. Attorney




                                                  11
